Mr. Justice Huger
delivered the opinion of the court:
It is thought unnecessary to notice the several grounds taken in this case, on which the opinion of the court was delivered a few days since in the case of the State vs. Williams.
The grounds peculiar to this case, are,
1st. The refusal of the judge to permit the misnomer to be pleaded, and,
2ndly. The uncertainty of the verdict.
The defendant having pleaded the general issue, ■ and put himself upon his trial, it was too late (when the jury was charged) to interpose a new plea. On this ground, therefore,, the motion cannot succeed.
On the second ground, however, the motion must pretail. There are two distinct counts in the indictment, each charging the prisoner with a different and distinct offence. • For each of which offences, the law has provided a different and distinct punishment. A general verT diet of guilty, does not shew of which offence he was guilty. The judgment of the court, therefore, cannot be pronounced;
A new trial is ordered.
Justices Richardson, Johnson* Gantt, Colcock and Nott, concurred.